Case 0:20-cv-60563-AMC Document 34 Entered on FLSD Docket 12/22/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                          CASE NO. 20-60563-CIV-CANNON/Strauss

  CARLOS CRUZADO-RODRIGUES,

         Plaintiff,
  v.

  ANDREW M. SAUL,
  Acting Commissioner of Social Security,

        Defendant.
  _________________________________________/

                                   ORDER ADOPTING
                             REPORT AND RECOMMENDATION

         THIS MATTER comes before the Court upon the Report and Recommendation of

  Magistrate Judge Jared M. Strauss (“Report”) [ECF No. 32], entered on December 3, 2020. In the

  Report, Judge Strauss recommends that the Court grant the Defendant’s Unopposed Motion for

  Entry of Judgment Under Sentence Four of 42 U.S.C § 405(g) with Remand to the Commissioner

  [ECF No. 31] to permit the Administrative Law Judge to review the case on a complete record,

  which would include any new material evidence submitted by the parties. Specifically, the Report

  recommends that this cause be reversed and remanded to allow the Commissioner an opportunity

  to complete the following tasks: (1) update the medical evidence record; (2) obtain supplemental

  expert testimony; (3) identify examples of appropriate jobs as well as the incidence of such jobs

  in the national economy; (4) resolve any discrepancies between the proffered expert testimony and

  the Dictionary of Occupational Titles; (5) and take any other administrative action deemed

  necessary. The Report also recommends that Final Judgment under Rule 58 of the Federal Rules

  of Civil Procedure be entered.
Case 0:20-cv-60563-AMC Document 34 Entered on FLSD Docket 12/22/2020 Page 2 of 2




            The parties have not filed objections to the Report, and the time for filing objections has

  passed.      The Court, having reviewed the Report, the Defendant’s Unopposed Motion

  [ECF No. 31], the record, applicable law, and being in full agreement with the recommendations

  of Judge Strauss, hereby ORDERS that Judge Strauss’s Report [ECF No. 32] is ADOPTED in

  full:

            1. Defendant’s Unopposed Motion to Remand [ECF No. 31] is GRANTED.

            2. Final Judgment under Rule 58 of the Federal Rules of Civil Procedure is entered.

            3. This cause is REVERSED and REMANDED under Sentence Four of 42 U.S.C.

               § 405(g) for the Commissioner to perform the tasks identified in the Report and stated

               in the Motion to Remand [ECF No. 31].

            4. Plaintiff’s Motion for Summary Judgment [ECF No. 27] is DENIED AS MOOT.

            DONE AND ORDERED in Fort Pierce, Florida, this 21st day of December 2020.



                                                            _________________________________
                                                            AILEEN M. CANNON
                                                            UNITED STATES DISTRICT JUDGE

  cc:       counsel of record
